DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments received on December 23, 2020 are entered into the file. Currently, claims 1, 31-32, and 35-36 are amended and claims 3, 5-7, and 16-30 are cancelled, resulting in claims 1-2, 4, 8-15, and 31-38 pending for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “a second section including only warp yarn or weft yarn of at least one heat-shrinkable yarn” in lines 6-7. The limitation is indefinite because it is unclear whether only one of a warp yarn or a weft yarn, and not the other, must be present, or if a woven Complete Textile Glossary). If only one of a warp yarn or a weft yarn is present, then the structure cannot be woven. If the structure is not woven, it is unclear what is meant by a “warp” yarn and a “weft” yarn when used other than in a woven fabric, since warp and weft are art recognized woven terms.
Claim 35 recites similar limitations as claim 31 in lines 6-7 and 11-12 and is indefinite for the same reasons. It is noted that claim 35 does not define the heat-shrinkable yarn as meandering in a serpentine fashion between opposite edges, but instead states the heat-shrinkable yarn “connects said opposite edges of said first section to one another”. While the path of the yarn is not defined, the limitation is indefinite for similar reasons, namely it is unclear how a warp or weft yarn can connect two edges (thus traveling in both the warp and weft direction) and still be considered only one of a warp or weft yarn.
Claims 32 and 36
Claims 33-34 and 37-38 are rejected based on their dependencies from claims 32 or 36, rejected above.


Allowable Subject Matter
Claims 1-2, 4, and 8-15 are allowed.
With respect to claim 1, the prior art, either alone or in combination, fails to teach a protective textile sleeve comprising a second section formed in its entirety from at least one of elastic yarn and heat-shrinkable yarn, and wherein said at least one elastic yarn and heat-shrinkable yarn of said second section meanders back and forth between the opposite edges of the first section from one opposite end to the other, in combination with the remainder of claim 1.

Pithouse (US 4803103), cited in the previous office action, is considered the closest prior art of record. Pithouse teaches a recoverable article suitable for environmental protection of junctions in elongate substrates, such as splices in cables, particularly in telecommunications cables, or pipes or other supply lines (col. 1, lines 6-13). The invention of Pithouse resolves the problems that result from mismatching of size and shape of sleeve and substrate by providing zones of different recovery ratios across the surface of the sleeve (first and second sections) (col. 2, lines 38-46). The articles as a whole will therefore recover, on heating or other treatment, towards an original shape from which it was deformed, or towards a new shape governed by the recovered configuration of the fibers it contains, or towards a new configuration from which the article as a whole has not been previously deformed (col. 3, lines 1-7). The article will generally protective textile sleeve) comprising preferably polymeric fibers exhibiting the property of elastic or plastic memory (elastic yarn or heat-shrinkable yarn) (col. 3, lines 8-11). The sleeve may be made in tubular form or wrap-around form (a circumferentially continuous wall extending lengthwise along a longitudinal axis between opposite ends) (col. 6, lines 51-52).
In FIG. 1 a woven fabric is produced from a recoverable warp 1 and a non recoverable weft 2 (col. 15, lines 25-37; FIG. 1). The warp frame includes fibers of different recovery to produce the zones A and B (col. 15, lines 25-37; FIG. 1). The zone A has zero recovery (first section formed from non-elastic, non-heat shrinkable yarn), and the zone B (second section including at least one of elastic yarn and heat-shrinkable yarn) has increasing recovery from the center of the weave outwards (col. 15, lines 25-37; FIG. 1). Additionally, FIG. 3 illustrates a tubular recoverable sleeve, with zones of different recovery running longitudinally (col. 15, lines 41-49; FIG. 3).
As can be seen in FIGS. 1 and 3, the zone A (first section) has opposite edges that extend lengthwise between opposite ends and spans (X) degrees about the circumference, and the zones B/C (second section) extend lengthwise between said opposite ends and spans (360-X) degrees about the circumference (col. 15, lines 25-37 and 41-49; FIGS. 1 and 3). Additionally, since the warp 1 provides the recoverability in zone B (second section) (col. 15, lines 25-37; FIG, 1), the warp yarn 1 (elastic/heat-shrinkable yarn) must extend continuously as an uninterrupted yarn between opposite ends, as can be seen for example in FIG. 1.
Pithouse also contemplates the use of other treatments to cause different parts to become recoverable to different extents (col. 5, lines 51-61). Such treatment may include the insertion of fibers of higher or lower recovery than that of the fabric, among others including the use of 
Pithouse is silent as to the recovery yarn (at least one elastic yarn and heat-shrinkable yarn) in zone B (second section) meandering in a serpentine fashion back and forth between opposite edges of zone A (first section) from one end to another.

Laurent (US 2014/0256202), cited in the previous office action, is relevant to the claimed invention. Laurent teaches self-wrapping textile sleeves that have closure mechanisms (paragraph [0003]). The sleeve 10 has a wall 11 formed of interlaced yarn, wherein the interlacing yarn is shown as being a woven construction (paragraph [0027]; FIG. 1). At least some of the fill yarns 14 may be fabricated of a heat-shapeable or heat settable organic polymeric material 14a, which enables the sleeve to have a self-curled closed tubular condition (paragraph [0029]). In addition to the self-wrapping closure system provided by the heat set yarns 14a, the sleeve 10 may be further provided with a supplemental lace closure system 20 (paragraph [0030]). The flexible lace 24 is routed in a simple crisscross, zig-zag figure-8 pattern (serpentine), and may comprise a single strand routed midway at one end of the sleeve 10, or may comprise pair of individual laces (paragraph [0030]). The lace 24 is held in place by loops 22 positioned at opposite edges 16,18 (paragraph [0030]). In an alternative embodiment a self-curling sleeve 10’ the loops 22’ are fabricated as an integral part of the sleeve 10’ (paragraphs [0031]-[0032]; FIGS. 1 and 4A). The laces 24 allow an installer to secure the sleeve 10 in a wrapped state about a wire harness (paragraph [0030]).
While Laurent teaches a yarn traveling in a serpentine fashion between opposite edges, its combination with Pithouse would not yield the instant invention. Pithouse teaches that the sleeve 

Baer (US 2006/0016507), cited in the previous office action, is considered relevant to the claimed invention. Baer teaches a self-curling sleeve for receiving and protecting elongated items which comprises a substrate woven from a plurality of monofilaments or a combination of monofilament and multifilament yarns (paragraph [0007]). Baer further teaches the strength and degree of curl can be augmented by appropriate choice of the monofilaments (paragraph [0034]). For example, to induce curl around the axis parallel to the warp direction, the warp monofilaments are chosen to have a larger diameter than the weft monofilaments (paragraph [0034]). The larger diameter monofilaments have greater bending stiffness, therefore the less stiff weft monofilaments bend more easily, forming the curl (paragraph [0034]). Monofilaments having a diameters between about 0.001 inches to about 0.020 inches (0.0254-0.508 mm) 
Baer does not cure the deficiencies of Pithouse and/or Laurent identified above.

Salzmann (US 2009/0081409), cited in the previous office action, is considered relevant to the claimed invention. Salzmann teaches a heat-shrinkable planar textile material comprising at least one heat shrinkable plastic yarn which is suitable for producing hollow channels (paragraph [0084]). The heat-shrinkable plastic yarn of Salzmann should have a tenacity of 10-120 cN/tex (1.13-13.56 g/d), especially 20-100 cN/tex (2.26-11.3 g/d), advantageously 30-60 cN/tex (3.39-6.78 g/d) in order to allow high loading capacity so that it can withstand high force-related loading (paragraph [0029]).
Salzmann does not cure the deficiencies of Pithouse and/or Laurent identified above.

Thomas (US 2014/0272218), cited in the previous office action, is considered relevant to the claimed invention. 
Thomas does not cure the deficiencies of Pithouse and/or Laurent identified above.

Thus there is not prior art, either alone or in combination, which renders obvious a protective textile sleeve comprising a second section formed in its entirety from at least one of elastic yarn and heat-shrinkable yarn, and wherein said at least one elastic yarn and heat-shrinkable yarn of said second section meanders back and forth between the opposite edges of the first section from one opposite end to the other, in combination with the remainder of claim 1.

Claims 2, 4, and 8-15 are allowed based on their dependency from claim 1 above.

Claims 31-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Response to Arguments
Response – Claim Rejections 35 USC § 112
The rejections of claims 31-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention has been maintained.
On page 7 of the response Applicant submits that the second section does not form the entirety of the woven textile sleeve, and in fact separate sections of a woven textile do not require both the warp and weft yarn to be present. One possessing ordinary skill in the art would readily understand the second section as claimed.
The Examiner respectfully disagrees. As discussed above, “warp” and “weft” yarns are defined by the direction each yarn travels in a woven fabric. If only one of a warp yarn or a weft yarn is present, then the structure cannot be woven. If the structure is not woven, it is unclear what is meant by a “warp” yarn and a “weft” yarn when used other than in a woven fabric, since warp and weft are art recognized terms.
An Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See MPEP 2111.01(IV)(A). In the instant case “warp” and “weft” were not redefined in the instant specification, therefore their ordinary and customary meanings (yarns in a woven fabric) are used.
Figure 1A appears to be within the scope of claim 31. Reference number 30 represents the second section and includes weft-wise or fill yarns (paragraph [0035]). Describing the yarn in the second section as a weft-wise yarn is definite, because it indicates the yarn travels in the weft direction. The ordinary artisan would understand the warp direction would be defined by the woven fabric in the first portion, even if the second portion itself is not considered woven. Describing the yarn as a fill yarn, or a weft yarn as in the claims, is not definite. If FIG. 1A represents a weft yarn, what is the path of travel of a warp yarn between opposite edges as in claim 31?
Amending the claims to indicate that the second section is formed in its entirety from only a weft-wise yarn (or a yarn traveling in the weft direction) would aid in overcoming the rejection.

On page 7 of the response Applicant submits that one possessing ordinary skill in the art would understand that a warp or weft yarn can change direction of travel without changing the fact that it is a warp or weft yarn.
The Examiner agrees that a warp yarn or weft yarn can change direction of travel without changing the fact that it is a warp yarn or a weft yarn. However, for that to be true, the yarn must first be defined as a warp or weft yarn. Without the presence of other warp yarns or weft yarns (i.e., a woven fabric), the yarn cannot be defined as warp or weft for the reasons identified above.

Response – Claim Rejections 35 USC § 103
Applicant's arguments filed December 23, 2020 have been fully considered and are persuasive.

The rejections of:
claims 1-2, 4, 8-9, 13-14, and 31-38 under 35 U.S.C. 103 as being unpatentable over Pithouse (US 4803103) in view of Laurent (US 2014/0256202);
claim 10 under 35 U.S.C. 103 as being unpatentable over Pithouse (US 4803103) in view of Laurent (US 2014/0256202) as applied to claim 9 above, and further in view of Baer (US 2006/0016507);
claim 11 under 35 U.S.C. 103 as being unpatentable over Pithouse (US 4803103) in view of Laurent (US 2014/0256202) as applied to claim 9 above, and further in view of Salzmann (US 2009/0081409);
claim 12 under 35 U.S.C. 103 as being unpatentable over Pithouse (US 4803103) in view of Laurent (US 2014/0256202) and Salzmann (US 2009/0081409) and further in view Baer (US 2006/0016507); and
claim 15 under 35 U.S.C. 103 as being unpatentable over Pithouse (US 4803103) in view of Laurent (US 2014/0256202) as applied to claim 1 above, and further in view of Thomas (US 2014/0272218)
have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        /LAURA C POWERS/Primary Examiner, Art Unit 1785